t c no united_states tax_court herbert and rosalie clark petitioners v commissioner of internal revenue respondent docket no 3082-05l filed date r issued a notice_of_levy on ps’ state tax_refund to collect unpaid assessed additions to tax after ps requested a hearing under sec_6330 i r c on the appropriateness of the levy r determined that the levy was appropriate held the court has jurisdiction under sec_6330 i r c to review r’s determination regarding the levy upon ps’ state tax_refund jeffrey e rattner and steve mather for petitioners elaine t fuller for respondent opinion laro judge petitioners petitioned the court under sec_6330 to review a determination of the commissioner’s office of appeals appeals sustaining respondent’s levy upon their state tax_refund respondent made the levy to collect additions to tax assessed as to petitioners’ federal_income_tax the sole issue in this opinion is whether the court has jurisdiction to review respondent’s determination as to the levy upon petitioners’ state tax_refund we hold that the court has the requisite jurisdiction background petitioners filed their federal_income_tax return untimely upon receipt of the return respondent assessed the tax_shown_on_the_return and related additions to tax for failure_to_file timely failure to pay timely and failure to make estimated_tax payments under sec_6651 and and respectively on date respondent issued to petitioners a notice_of_levy on their state tax_refund to collect their unpaid assessed additions to tax for following petitioners’ timely request for a hearing under sec_6330 a sec_1 unless otherwise noted section references are to the applicable versions of the internal_revenue_code petitioners resided in beverly hills california when their petition was filed to the levy appeals sustained the levy through a notice_of_determination discussion we decide whether the court has jurisdiction under sec_6330 to review the determination of appeals sustaining the levy upon petitioners’ state tax_refund although neither party has contested our jurisdiction jurisdiction may not be conferred upon the court by agreement see 115_tc_287 85_tc_527 or through an equitable principle such as estoppel am fire cas co v finn 341_us_6 whether the court has jurisdiction to decide an issue is a matter that this or an appellate court may decide at any time see 119_tc_191 sec_6330 was enacted in to provide taxpayers with administrative and judicial review of the commissioner’s collection actions internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_746 h conf rept pincite 1998_3_cb_755 sec_6330 provides that the commissioner must notify taxpayers of their right to a hearing as to a levy and sets forth specific rules for the required notice sec_6330 contains rules relating to the hearing sec_6330 lists the issues that taxpayers may raise at a sec_6330 hearing sec_6330 provides for judicial review of determinations under sec_6330 stating that a taxpayer may within days of a determination under this section appeal such determination to this court sec_6330 provides that this section shall not apply in the case of a jeopardy_levy or a levy on a state tax_refund in 119_tc_356 we decided whether sec_6330 restricts our jurisdiction under sec_6330 to review jeopardy_levy determinations we held that it did not we concluded that sec_6330 made the sec_6330 requirement that a taxpayer be given prelevy notice inapplicable to jeopardy levies rather than divesting this court of judicial review in such cases id pincite we believe that similar reasoning applies here with regard to a levy on a state tax_refund we now hold that the court has jurisdiction under sec_6330 to review respondent’s determination regarding that levy to reflect the foregoing an appropriate order will be issued
